  Case 14-03207         Doc 71     Filed 10/03/18 Entered 10/03/18 07:28:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-03207
         Zlatko Goricki, Sr.
         Bozica Goricki
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/31/2014.

         2) The plan was confirmed on 07/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/19/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/04/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,750.00.

         10) Amount of unsecured claims discharged without payment: $348,564.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-03207       Doc 71       Filed 10/03/18 Entered 10/03/18 07:28:35                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $38,816.61
       Less amount refunded to debtor                         $1,256.83

NET RECEIPTS:                                                                                  $37,559.78


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,600.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,510.36
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,110.36

Attorney fees paid and disclosed by debtor:                 $400.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Adventist Hinsdale Hospital     Unsecured         550.00           NA              NA            0.00        0.00
Advocate Medical Group          Unsecured         320.00           NA              NA            0.00        0.00
AMERICAN FAMILY INSURANCE       Unsecured           0.00           NA              NA            0.00        0.00
BENEFICIAL FINANCIAL I INC      Unsecured     61,521.00           0.00            0.00           0.00        0.00
BENEFICIAL FINANCIAL I INC      Secured       36,479.00            NA              NA            0.00        0.00
COOK COUNTY TREASURER           Secured             0.00           NA              NA            0.00        0.00
DISCOVER BANK                   Unsecured          52.00         42.70           42.70          42.70        0.00
DISCOVER PRIVATE ISSUE          Unsecured      8,119.00            NA              NA            0.00        0.00
EDENS POINT CONDO ASSOC         Secured        2,513.00           0.00            0.00           0.00        0.00
EDENS POINT CONDO ASSOC         Unsecured     95,487.00            NA              NA            0.00        0.00
Edens Point Condominium Assoc   Unsecured     97,620.00            NA              NA            0.00        0.00
Edens Point Condominium Assoc   Secured           380.00      2,384.76        2,384.76      2,384.76      133.49
EXETER FINANCE CORP             Secured       15,000.00     15,899.60        15,899.60     15,899.60    1,759.65
EXETER FINANCE CORP             Unsecured      1,111.00            NA              NA            0.00        0.00
FEDERAL NATIONAL MTG ASSOC      Unsecured     87,000.00            NA              NA            0.00        0.00
FEDERAL NATIONAL MTG ASSOC      Unsecured     54,000.00            NA              NA            0.00        0.00
FEDERAL NATIONAL MTG ASSOC      Secured       11,000.00       8,856.66        2,584.07      2,584.07         0.00
FEDERAL NATIONAL MTG ASSOC      Secured       98,000.00    147,612.76       156,469.42           0.00        0.00
Golf Surgical Center            Unsecured         500.00           NA              NA            0.00        0.00
HARRIS & HARRIS                 Unsecured      1,160.00            NA              NA            0.00        0.00
IL DEPT OF REVENUE              Unsecured            NA         212.04          212.04        212.04         0.00
IL DEPT OF REVENUE              Priority             NA       1,808.97        1,808.97      1,808.97         0.00
INTERNAL REVENUE SERVICE        Priority       2,615.00       5,153.39        5,153.39      5,153.39         0.00
INTERNAL REVENUE SERVICE        Unsecured      2,000.00       1,898.58        1,898.58      1,898.58         0.00
Kathrine K Hamming              Unsecured         100.00           NA              NA            0.00        0.00
Kedar A Kakodkar MD             Unsecured         100.00           NA              NA            0.00        0.00
LUTHERAN GENERAL HOSPITAL       Unsecured         352.00           NA              NA            0.00        0.00
LVNV FUNDING                    Unsecured         306.00        306.56          306.56        306.56         0.00
NorthShore Univ Health System   Unsecured         337.00           NA              NA            0.00        0.00
Northshore University Health    Unsecured         408.00           NA              NA            0.00        0.00
NORTHWEST COMMUNITY HOSPITA     Unsecured      1,200.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-03207              Doc 71     Filed 10/03/18 Entered 10/03/18 07:28:35                     Desc Main
                                          Document Page 3 of 4



Scheduled Creditors:
Creditor                                           Claim           Claim         Claim        Principal       Int.
Name                                    Class    Scheduled        Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT                 Unsecured         300.00          265.61        265.61        265.61         0.00
Resurrection Health Care             Unsecured         120.00             NA            NA            0.00        0.00
Salt Creek Therapy Center            Unsecured          80.00             NA            NA            0.00        0.00
Sophio Chavchanidze                  Unsecured           0.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                   Claim            Principal                Interest
                                                                 Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $156,469.42                $0.00                  $0.00
      Mortgage Arrearage                                     $2,584.07            $2,584.07                  $0.00
      Debt Secured by Vehicle                               $15,899.60           $15,899.60              $1,759.65
      All Other Secured                                      $2,384.76            $2,384.76                $133.49
TOTAL SECURED:                                             $177,337.85           $20,868.43              $1,893.14

Priority Unsecured Payments:
       Domestic Support Arrearage                                   $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                     $0.00              $0.00                  $0.00
       All Other Priority                                       $6,962.36          $6,962.36                  $0.00
TOTAL PRIORITY:                                                 $6,962.36          $6,962.36                  $0.00

GENERAL UNSECURED PAYMENTS:                                     $2,725.49          $2,725.49                  $0.00


Disbursements:

        Expenses of Administration                                  $5,110.36
        Disbursements to Creditors                                 $32,449.42

TOTAL DISBURSEMENTS :                                                                               $37,559.78




UST Form 101-13-FR-S (09/01/2009)
  Case 14-03207         Doc 71      Filed 10/03/18 Entered 10/03/18 07:28:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
